     Case 8:19-cv-02898-JSM-CPT Document 12 Filed 02/12/20 Page 1 of 6 PageID 53



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


FERNANDO DIAZ, individually and on behalf
of all others similarly situated,

         Plaintiff,

v.                                                            Case No: 8:19-cv-2898-T-30CPT

CREDIT PROTECTION ASSOCIATION,
L.P.,

         Defendant.


                                             ORDER

         THIS CAUSE is before the Court on Defendant’s Motion to Dismiss (Dkt. 10) and

Plaintiff’s Response in Opposition (Dkt. 11). Upon review of these filings, and upon being

otherwise advised in the premises, the Court concludes that Defendant’s motion should be denied

because Plaintiff adequately alleged that the subject communication violated section 1692f(8) of

the Fair Debt Collection Practices Act.

                                          BACKGROUND

         Plaintiff Fernando Diaz filed this action against Defendant Credit Protection Association,

LP (“CPA”) under the Fair Debt Collection Practices Act (“FDCPA”). Diaz alleges that CPA is

a “debt collector” as defined under section 1692a(6) of the FDCPA because CPA routinely uses

the United States Postal Service for the collection of consumer debts.
  Case 8:19-cv-02898-JSM-CPT Document 12 Filed 02/12/20 Page 2 of 6 PageID 54



       According to the complaint, Diaz obtained internet service from Frontier Communications

and defaulted on his account (“Subject Debt”). Diaz incurred the Subject Debt for personal and

household expenses.

       On or about November 6, 2019, CPA sent a postcard to Diaz in an attempt to collect the

Subject Debt (hereafter the “Postcard”). The Postcard was folded and sealed shut for the purpose

of protecting the Postcard’s contents from being read by anyone other than the recipient. The

front of the Postcard contained the following language: “IMPORTANT INFORMATION

ENCLOSED.” (Dkt. 1 at ¶22). The complaint includes a redacted image (front and back) of

the Postcard.

       Diaz alleges that CPA’s use of the language “IMPORTANT INFORMATION

ENCLOSED” on the outside of the Postcard violated section 1692f(8) of the FDCPA. Diaz also

avers “[o]n information and belief” that CPA determined that it collects more money from

consumers when it sends postcards containing the language “IMPORTANT INFORMATION

ENCLOSED” because least sophisticated consumers are more likely to open postcards sent with

such language. Id. at ¶¶29-31.

       The one-count-complaint alleges that the Postcard violates section 1692f(8) of the

FDCPA, which specifically prohibits a debt collector from:

       Using any language or symbol, other than the debt collector’s address, on any envelope
       when communicating with a consumer by use of the mails or by telegram, except that a
       debt collector may use his business name if such name does not indicate that he is in the
       debt collection business.

Diaz seeks to represent a class of similarly situated individuals. The complaint states that “at

least 40 persons with addresses from within this District were sent a collection postcard by CPA

where the collection postcard contained the words ‘IMPORTANT INFORMATION



                                               2
  Case 8:19-cv-02898-JSM-CPT Document 12 Filed 02/12/20 Page 3 of 6 PageID 55



ENCLOSED.’” Id. at ¶40.

       This matter is at issue upon CPA’s motion to dismiss the complaint with prejudice.

CPA’s sole argument in favor of dismissal is that the language “IMPORTANT

INFORMATION ENCLOSED” does not violate section 1692f(8) of the FDCPA as a matter of

law. The Court disagrees for the reasons stated in Preston v. Midland Credit Management, Inc.,

No. 18-3119, 2020 WL 290451 (7th Cir. Jan. 21, 2020). Notably, Preston was issued after CPA

filed its motion to dismiss.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) allows a complaint to be dismissed for failure to

state a claim on which relief can be granted. When reviewing a motion to dismiss, courts must

limit their consideration to the well-pleaded allegations, documents central to or referred to in the

complaint, and matters judicially noticed. See La Grasta v. First Union Securities, Inc., 358 F.3d

840, 845 (11th Cir. 2004) (internal citations omitted); Day v. Taylor, 400 F.3d 1272, 1276 (11th

Cir. 2005). Courts must accept all factual allegations as true and view the facts in a light most

favorable to the plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94, 127 S. Ct. 2197, 2200,

167 L. Ed. 2d 1081 (2007).

       Legal conclusions, however, “are not entitled to the assumption of truth.” Ashcroft v.

Iqbal, 556 U.S. 662, 664 (2009).         In fact, “conclusory allegations, unwarranted factual

deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila v.

Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a motion to dismiss, a

complaint must instead contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal quotation marks and citations




                                                 3
  Case 8:19-cv-02898-JSM-CPT Document 12 Filed 02/12/20 Page 4 of 6 PageID 56



omitted). This plausibility standard is met when the plaintiff pleads enough factual content to

allow the court “to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (internal citations omitted).

                                           DISCUSSION

   CPA’s motion to dismiss argues that the language “IMPORTANT INFORMATION

ENCLOSED” is harmless, benign language.              CPA points out that the purpose of section

1692f(8) is to prohibit debt collectors from using language or symbols that reveal that the letter

concerns debt collection.        CPA then contends that, although the Eleventh Circuit has not

addressed this issue, the Fifth and Eighth Circuits have adopted a “benign language exception”

to section 1692f(8)’s absolute prohibition of the use of any symbol or language on the envelope

of the debt collection letter.

       After CPA filed its motion in this lawsuit, the Seventh Circuit directly addressed this issue

in Preston v. Midland Credit Management, Inc., No. 18-3119, 2020 WL 290451 (7th Cir. Jan. 21,

2020), which is highly persuasive. The facts in Preston are very similar to the instant case. The

defendant, Midland Credit Management Inc., sent the plaintiff, Neal Preston, a debt collection

letter in an envelope that bore the words “TIME SENSITIVE DOCUMENT.” Preston sued

Midland alleging, in relevant part, that the language “TIME SENSITIVE DOCUMENT” violated

section 1692f(8) because it contained language other than Midland’s address.

       Midland moved to dismiss, arguing that the language was benign. The district court

agreed and dismissed the section 1692f(8) claim with prejudice. Preston then appealed to the

Seventh Circuit. The Seventh Circuit held:

       When a debt collector communicates with consumers through the mails, it may not use
       any language or symbol on the envelope except for its business name or address, as long



                                                 4
  Case 8:19-cv-02898-JSM-CPT Document 12 Filed 02/12/20 Page 5 of 6 PageID 57



       as the name does not indicate that he is in the debt collection business. Turning to the facts
       here, there is no question that the language “TIME SENSITIVE DOCUMENT” appears
       on the envelope enclosing a communication to a consumer. It is equally apparent that the
       language at issue does not fall within the itemized exception set forth in subsection (8): It
       is not Midland’s name nor its address. The inclusion of this phrase thus violates §
       1692f(8), and the district court erred in dismissing the claim set forth in Count I of Mr.
       Preston’s complaint.

2020 WL 290451, at *7.

       The Seventh Circuit aptly explained why its sister circuits erred in applying an exception

for purported benign language:

       We also cannot agree with our sister circuits that the prefatory language of § 1692f renders
       the provision ambiguous. The first sentence of § 1692f prohibits a debt collector from
       “us[ing] unfair or unconscionable means to collect or attempt to collect any debt.” It next
       sets forth a nonexhaustive list of conduct that constitutes “a violation of this
       section.” Turner v. J.V.D.B. & Assocs., Inc., 330 F.3d 991, 996 (7th Cir. 2003) (“Section
       1692f states, without qualification, that ‘the following conduct is a violation of this
       section.’”). Each subsection, (1) through (8), sets forth a discrete means of violating the
       statute, and the elements of each violation are determined by the language of the
       subsection. Cf. Turner, 330 F.3d at 996 (stating that “[w]hether the collection of a debt
       violates § 1692f(1) depends solely on two factors: (1) whether the debt agreement
       explicitly authorizes the charge; or (2) whether the charge is permitted by law,” both of
       which appear in the text of f(1)). Nothing about the prefatory language of § 1692f renders
       the meaning of subsection (8) ambiguous.

       Because the statutory language neither leads to absurd results nor is ambiguous, resort to
       legislative history is neither necessary nor appropriate. See, e.g., United States v. Silva,
       140 F.3d 1098, 1102 (7th Cir. 1998) (“If the language is unambiguous, we need not resort
       to legislative history or other sources to glean the legislative intent of the statute.”). The
       statutory language does, in fact, prohibit debt collectors from sending communications to
       consumers in envelopes bearing symbols that are indicative of debt collection. The
       language of the statute simply draws a clear line to ensure that consumers’ rights are not
       lost in the interpretation of more subtle language.

       The Court agrees that the language in question is benign and not misleading. But section

1692f(8) is not ambiguous. So, it would be inappropriate to assume a benign language exception

to section 1692f(8) when one is not written in the statutory language.

       In sum, the plain language of section 1692f(8) prohibits any language or symbol from



                                                 5
  Case 8:19-cv-02898-JSM-CPT Document 12 Filed 02/12/20 Page 6 of 6 PageID 58



appearing on the envelope containing a debt collection letter other than the debt collector’s

business name or address. Accordingly, the Court must deny Defendant’s motion to dismiss.

Silva-Hernandez v. U.S. Bureau of Citizenship & Immigration Servs., 701 F.3d 356, 361, 363

(11th Cir. 2012) (“Those who ask courts to give effect to perceived legislative intent by

interpreting statutory language contrary to its plain and unambiguous meaning are in effect asking

courts to alter that language, and courts have no authority to alter statutory language . . .”).

       Although the Court may not have made the same policy decision, the Court cannot say

that it is “absurd, ridiculous, or ludicrous for Congress to have decided the matter in the way the

plain meaning of the statutory language indicates it did.” Id. at 363 (internal citations and

quotations omitted).

     It is therefore ORDERED AND ADJUDGED that:

       1.      Defendant’s Motion to Dismiss (Dkt. 10) is denied.

       2.      Defendant shall file its answer to the complaint within fourteen (14) days of this

               Order.

       DONE and ORDERED in Tampa, Florida, this 12th day of February, 2020.




Copies furnished to:
Counsel/Parties of Record




                                                  6
